DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed October 20, 2020, with respect to the rejection(s) of claim(s) 1-7 in view of Wright have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Persinger et al (PGPub 2011/0116975).
Information Disclosure Statement
Examiner notes that the Supplemental IDS filed with Form PTO/SB/08 on March 4, 2020 is signed and the information referred to therein has been considered.  Examiner further notes that CN102149524A has not been considered as no copy has been provided but notes the US equivalent (US20110116975A1) was previously considered in the IDS filed August 2, 2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 and 5 is broader than Claim 1 because Claim 3 and 5 says the additive dispensing unit is connected with the first melting machine, with the cooler, with the mixer and/or with connection means that connect together the 3Appl'n No. 16/070,472Docket No. PZ5232403 cooler and the mixer whereas Claim 1 is amended to limit the connection points to the mixer and/or with connection means that connect together the cooler and the mixer.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persinger et al (PGPub 2011/0116975).

a first melting machine (Fig. 8f- first extruder 1150; [0188]- the sections or zones of the screw should feed, mix, and convey the material simultaneously providing sufficient energy, thermal and mechanical, to melt, mix, and/or uniformly disperse and distribute the material or materials for the pelletization to follow),
a melt pump (Fig. 8f- first melt pump 1180) and
a filtration unit (Fig. 8f- first filter 1320),
wherein said installation comprises, in a direction starting at the entry point and going along said production path, a cooler (Fig. 8f- static mixer 1160; [0206]-static mixer 1160 can be used effectively as a melt cooler to reduce the temperature of the molten mass), 
a mixer (Fig. 8f- second extruder 1150; [0188]- the sections or zones of the screw should feed, mix, and convey the material simultaneously providing sufficient energy, thermal and mechanical, to melt, mix, and/or uniformly disperse and distribute the material or materials) arranged after the cooler (Fig. 8f- second extruder 1150 is arranged after static mixer 1160) and 
an additive dispensing unit connected with the mixer and/or with connection means that connect together the cooler and the mixer (Fig. 8f- inlet 1114b or inlet position 1170 on second extruder 1150 for adding volatile components; [0194]- For extrusional mixing, volatile components are added at inlet 1114 b and preferably at an inlet positionally near the end of the extruder 1150 as indicated by inlet position 1170).
Alternatively, Persinger further teaches a second melting machine arranged after the filtration unit ((Fig. 8f- second extruder 1150 arranged after first filter 1320; [0188]- the sections or zones of the screw should feed, mix, and convey the material simultaneously providing sufficient energy, thermal and 
In another alternative, Persinger also teaches a second melting machine arranged after the filtration unit (Fig. 1- post-processing section 13 which occurs after filtration in section 4 and 7; [0010]- Post-processing manipulations as used herein can include thermal manipulation (melting)) and an additive dispensing unit connected to the second melting machine (Fig. 1- post-processing section 13; [0010]- Post-processing manipulations as used herein can include pellet coating (adding additional components to the pellet).
The recitation in the preamble of an installation for manufacturing a cross-linkable polyethylene compound has not been given significant patentable weight because the limitation merely recites the article worked upon by the apparatus.  The inclusion of the article worked upon by a structure being claimed does not does not impart patentability to a claim, see MPEP 2115.
Regarding Claim 2, Persinger further teaches a second melting machine arranged after the filtration unit (Fig. 1- post-processing section 13 which occurs after filtration in section 4 and 7; [0010]- Post-processing manipulations as used herein can include thermal manipulation (melting)) and an additive dispensing unit connected to the second melting machine (Fig. 1- post-processing section 13; [0010]- Post-processing manipulations as used herein can include pellet coating (adding additional components to the pellet), and in that an underwater pelletizing unit (Fig. 1- pelletization section 8; See Figs. 18, 25 and 26 showing underwater pelletizers) and a drying unit (Fig. 1- dryer section 12) are arranged between the filtration unit and the second melting machine (Fig. 1- pelletization section 8 and dryer section 12 are between filtration sections 4 and 7 and post-processing section 13).

a mixer (Fig. 8f- second extruder 1150; [0188]- the sections or zones of the screw should feed, mix, and convey the material simultaneously providing sufficient energy, thermal and mechanical, to melt, mix, and/or uniformly disperse and distribute the material or materials) arranged after the cooler (Fig. 8f- second extruder 1150 is arranged after static mixer 1160) and 
an additive dispensing unit connected with the first melting machine, with the cooler, with the mixer and/or with connection means that connect together the 3Appl'n No. 16/070,472Docket No. PZ5232403 cooler and the mixer (Fig. 8f- inlet 1114b or inlet position 1170 on second extruder 1150 for adding volatile components; [0194]- For extrusional mixing, volatile components are added at inlet 1114 b and preferably at an inlet positionally near the end of the extruder 1150 as indicated by inlet position 1170),
in that said installation comprises a underwater pelletizing unit (Fig. 1 and 18- pelletizing section 8) arranged right after the mixer (Fig. 1 and 18- pelletizing section 8 is arranged right after second extruder 1150; [0212]- Referring again to FIGS. 8 a to 8 f, the outlet of filter 1320 is connected to the inlet 1305 of diverter valve 1300 and the outlet 1306 is connected to the pelletization section 8 at inlet 1501 of the die 1520, with details illustrated in FIGS. 18, 19, 20 a, 20 b, 21, 22, 23, 24, and 25).
Regarding Claim 6, Wright further teaches a drying unit (Fig. 1- drying section 10) arranged right after the mixer (Fig. 1 and 18- drying section 10 immediately follows pelletizing section 8 which is arranged right after second extruder 1150; [0212]- Referring again to FIGS. 8 a to 8 f, the outlet of filter 1320 is connected to the inlet 1305 of diverter valve 1300 and the outlet 1306 is connected to the pelletization section 8 at inlet 1501 of the die 1520, with details illustrated in FIGS. 18, 19, 20 a, 20 b, 21, 22, 23, 24, and 25).

using a first melting machine (Fig. 8f- first extruder 1150; [0188]- the sections or zones of the screw should feed, mix, and convey the material simultaneously providing sufficient energy, thermal and mechanical, to melt, mix, and/or uniformly disperse and distribute the material or materials for the pelletization to follow), which output is connected to a melt pump's input (Fig. 8f- first melt pump 1180 which is connected to output 1131 of first extruder 1150);
 using a filtration unit, which input is connected to the melt pump's output (Fig. 8f- output of first melt pump 1180 is connected to first filter 1320); and 
said method further comprises: using a cooler ((Fig. 8f- static mixer 1160; [0206]-static mixer 1160 can be used effectively as a melt cooler to reduce the temperature of the molten mass), which input is connected to the filtration unit's output (Fig. 8f- static mixer 1160is connected to filter 1320), 
a mixer (Fig. 8f- second extruder 1150; [0188]- the sections or zones of the screw should feed, mix, and convey the material simultaneously providing sufficient energy, thermal and mechanical, to melt, mix, and/or uniformly disperse and distribute the material or materials), which input is connected to the cooler's output (Fig. 8f- second extruder 1150 is arranged after static mixer 1160), and 
an additive dispensing unit, which output is connected with the melting machine, with the cooler, with the mixer and/or with connection means that connect together the cooler and the mixer (Fig. 8f- inlet 1114b or inlet position 1170 on second extruder 1150 for adding volatile components; [0194]- For extrusional mixing, volatile components are added at inlet 1114 b and preferably at an inlet positionally near the end of the extruder 1150 as indicated by inlet position 1170).
Alternatively, Persinger further teaches using a second melting machine which input is connected to the filtration unit ((Fig. 8f- second extruder 1150 which is connected to first filter 1320 by 
In another alternative, Persinger also teaches using a second melting machine (Fig. 1- post-processing section 13) which input is connected to a drying unit (Fig. 1; [0125]- the pellets from dryer section 10 can proceed directly to post-processing section 13) which input is connected to an output of an underwater pelletizing unit (Fig. 1 and 18- drying section 10 immediately follows pelletizing section 8) which input is connected to an output of the filtration unit (Fig. 8f and 18- filter 1320 of Fig. 8f is connected to pelletizing section 8 of Fig. 18; [0212]- Referring again to FIGS. 8 a to 8 f, the outlet of filter 1320 is connected to the inlet 1305 of diverter valve 1300 and the outlet 1306 is connected to the pelletization section 8 at inlet 1501 of the die 1520, with details illustrated in FIGS. 18, 19, 20 a, 20 b, 21, 22, 23, 24, and 25).
The recitation in the preamble of a method for manufacturing a cross-linkable polyethylene compound  represents an intended use.  If a prior art structure is capable of performing the intended use, then it meets the claim.  As all the limitations have been met as set forth above, it is reasonably expected that the structure of Persinger would be fully capable of manufacturing a cross-linkable polyethylene compound.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Persinger et al (PGPub 2011/0116975) in view of Sugayoshi et al (PGPub 2003/0021991).
Regarding Claim 3, Persinger teaches wherein said installation comprises, in a direction starting at the entry point and going along said production path, a cooler (Fig. 8f- static mixer 1160; [0206]-static mixer 1160 can be used effectively as a melt cooler to reduce the temperature of the molten mass), 
a mixer (Fig. 8f- second extruder 1150; [0188]- the sections or zones of the screw should feed, mix, and convey the material simultaneously providing sufficient energy, thermal and mechanical, to melt, mix, and/or uniformly disperse and distribute the material or materials) arranged after the cooler (Fig. 8f- second extruder 1150 is arranged after static mixer 1160) and 
an additive dispensing unit connected with the first melting machine, with the cooler, with the mixer and/or with connection means that connect together the 3Appl'n No. 16/070,472Docket No. PZ5232403 cooler and the mixer (Fig. 8f- inlet 1114b or inlet position 1170 on second extruder 1150 for adding volatile components; [0194]- For 
Persinger does not appear to explicitly teach that said installation comprises at least one pellet sorting unit arranged before and/or after the first melting machine.  Sugayoshi teaches an apparatus for producing pellets from plastics (Abstract) wherein the apparatus includes a pellet sorting unit (Figs. 5 and 6- sorter 5) in order to sort plastics and remove foreign matter [0113].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Persinger to include a pellet sorting unit as taught by Sugayoshi with reasonable expectation of success to sort plastics and remove foreign matter [0113].
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Persinger et al (PGPub 2011/0116975) in view of Mojden et al (US Pat 5375961).
Regarding Claims 4 and 8, Persinger does not appear to explicitly teach a debagging unit arranged before the first melting machine.  Mojden teaches an apparatus for debagging articles (Abstract) in order to remove bags from the articles (Col. 3, Line 25-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Persinger to include a debagging unit as taught by Mojden with reasonable expectation of success to remove bags from the articles (Col. 3, Line 25-30).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Persinger et al (PGPub 2011/0116975) in view of Sugayoshi et al (PGPub 2003/0021991) and Mojden et al (US Pat 5375961).
Regarding Claim 9, Persinger and Sugayoshi do not appear to explicitly teach a debagging unit arranged before the first melting machine.  Mojden teaches an apparatus for debagging articles (Abstract) in order to remove bags from the articles (Col. 3, Line 25-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748               

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                           
1/27/20